Citation Nr: 1016871	
Decision Date: 05/06/10    Archive Date: 05/19/10

DOCKET NO.  08-24 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for lumbar disability.

2.  Entitlement to service connection for chronic fatigue.  

3.  Entitlement to an increased (compensable) rating for iron 
deficiency anemia. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from September 2004 to 
October 2005.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions from the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO). 

In March 2010, the Veteran testified at a hearing at the RO 
chaired by the undersigned Veterans Law Judge of the Board.  
A transcript of the proceeding is of record.  At that 
hearing, she submitted additional evidence, and waived RO 
consideration of that evidence.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The issue of entitlement to an increased rating for iron 
deficiency anemia is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC. 


FINDINGS OF FACT

1.  The Veteran's current lumbar arthritis began in service.  

2.  The Veteran has no disability manifested by chronic 
fatigue due to service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for lumbar arthritis 
are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.303 (2009).

2.  The criteria for service connection for chronic fatigue 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  At 
the Veteran's hearing in March 2010, the Veteran waived any 
error in the timing or content of VA notice.  See Shinseki v. 
Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, 
and clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id. 

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  
Symptoms alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999).

Although the Veteran may testify as to symptoms she perceives 
to be manifestations of a disability, the questions of 
whether a chronic disability is currently present and related 
to service require medical knowledge and must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

A VA examination report dated in February 2006, about four 
months after separation from service, diagnosed lumbar 
arthritis.  In addition, the Veteran has continuously 
complained to medical personnel of low back pain since 
separation from service.  Service connection for lumbar 
arthritis is warranted based on continuity of symptomatology.  
See 38 C.F.R. § 3.303(b); Savage, supra.  

There is no evidence of record that the Veteran has ever been 
diagnosed with chronic fatigue.  The Veteran has reported 
fatigue in conjunction with her asthma and heart condition, 
which are already service connected.  The Board is also 
remanding entitlement to an increased rating for service-
connected iron deficiency anemia for an additional 
examination.  Any symptom of fatigue or weakness related to 
anemia can be considered in evaluating this disability.  See 
generally, 38 C.F.R. § 4.14 (the evaluation of the same 
disability, or the same manifestation of a disability, under 
different diagnostic codes, is to be avoided).  

The preponderance of the evidence is against the claim for 
chronic fatigue; there is no doubt to be resolved; and 
service connection is not warranted. 


ORDER

Entitlement to service connection for lumbar arthritis is 
granted.

Entitlement to service connection for chronic fatigue is 
denied.
REMAND

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
Another examination pertaining to an increased rating for the 
Veteran's iron deficiency anemia is needed.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  The Veteran should be afforded a VA 
examination for anemia.  The claims folder 
must be made available to the examiner in 
conjunction with the examination.  Any 
additional testing deemed necessary should 
be performed.

The examiner should clearly indicate the 
Veteran's hemoglobin level and whether 
there are complications from any anemia, 
including congestive heart failure, 
dyspnea at rest or on exertions, 
cardiomegaly, tachycardia (100 to 120 
beats per minute), syncope (at least three 
episodes in the last six months), 
weakness, easy fatigability, headaches, 
lightheadedness, shortness of breath, or 
if the Veteran's condition is 
asymptomatic. 

2.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
Veteran and her representative a 
supplemental statement of the case and 
give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


